EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allison Tulino on 7/15/2021 (The telephonic interview was held on 7/15/2021 and a final confirmation was made on 7/20/2021).

The application has been amended as follows: 

Claim 1 has been amended as below:

Claim 1:
A tool holder for a machine tool, the tool holder comprising:
a hollow shaft that has, at a first end for coupling to a drive of the machine tool, a connector and, at a second end, a receiving opening with a plurality of openings in which locking elements are accommodated that are radially adjustable between a clamping position and a release position for securing the machine tool in the receiving openings; and
a switching sleeve that is adjustably mounted on the hollow shaft configured to alternately switch between a first switching position and a second switching position, wherein the locking elements comprise a first subset of the locking elements and a second subset of the locking elements, wherein when the switching sleeve is placed in the first switching position, the [[a]] first subset of the locking elements are configured to be in the first switching position for locking the machine tool in the receiving opening, when the switching sleeve is placed in the second switching position, the are configured to be in the second switching position for locking the machine tool in the receiving opening while an adjustment of respective remaining locking elements is deactivated.



Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found was a tool holder comprising: locking elements comprising a first subset of the locking elements and a second subset of the locking elements; a switching sleeve that is configured to alternately switch between a first switching position and a second switching position, wherein when the switching sleeve is placed in the first switching position, the first subset of the locking elements are configured to be in the first switching position for locking the machine tool, and when the switching sleeve is placed in the second switching position, the second subset of the locking elements are configured to be in the second switching position for locking the machine tool while an adjustment of respective remaining locking elements is deactivated; in combination with the limitations set forth in claim 1 of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	
	The closest prior art, as seen in figures 4-6, Cornwell et al (US 9,731,356 B2) teaches
a similar tool holder (fig4) comprising a hollow shaft 28 (col.2 line65) with a plurality of openings 80 (col.5 line57), locking elements 50 (col.5 lines59-65) radially adjustable between a clamping 

	Another close prior art, Schneider (US 2014/0312577 A1) teaches a similar tool holder (fig1) having a switching sleeve 18 (para[0048]), a first subset of locking elements 50 (para[0058]), and a second subset of locking elements 44 (para[0053]). Schneider teaches that the second subset of locking elements 44 are positionable between a clamped position and a release position (para[0053],[0055]). Although the prior art one record teaches a similar tool holder, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the tool holder of Cornwell et al to use the switching sleeve to be configured to alternately switch between first and second switching positions wherein when the switching sleeve is placed in the first switching position, the first subset of the locking elements are configured to be in the first switching position for locking the machine tool and when the switching sleeve is placed in the second switching position, the second subset of the locking elements are configured to be in the .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SEAHEE HONG/Examiner, Art Unit 3723